 

 

EXHIBIT 10.1

 

ASSOCIATED ESTATES REALTY CORPORATION

AMENDED 2008 EQUITY-BASED AWARD PLAN

1.             Purpose; Definitions

The purpose of the Associated Estates Realty Corporation 2008 Equity-Based Award
Plan (the “Plan”) is to enable Associated Estates Realty Corporation and its
Subsidiaries to attract, retain and reward employees and directors of the
Company, its Subsidiaries and Affiliates designated by the Company’s Board of
Directors or the Executive Compensation Committee of the Board of Directors and
to strengthen the mutuality of interests between those employees and directors
and the Company’s shareholders by offering the employees and directors equity or
equity-based incentives thereby increasing their ownership interest in the
Company and enhancing their personal interest in the Company’s success. 

For purposes of the Plan, the following terms are defined as follows:

(a)           “409A Award” means an Award that provides for a deferral of
compensation from the date of grant, as determined under Code Section 409A and
the regulations promulgated thereunder.

(b)           ”409A Change in Control” has the meaning set forth in Section
11(C).

(c)           “Affiliate” means any entity (other than the Company and any
Subsidiary) that is designated by the Board of Directors as a participating
employer under the Plan.

(d)           “Award” means any award of Stock Options, Share Appreciation
Rights, Restricted Shares, Deferred Shares or Other Share-Based Awards under the
Plan.

(e)           “Award Agreement” means an agreement between the Company and a
participant evidencing an Award.

(f)            “Board” means the Board of Directors of the Company.

(g)           “Cause” means, unless otherwise provided by the Committee, (i)
“Cause” as defined in any Individual Agreement to which the participant is a
party, or (ii) if there is no such Individual Agreement or if it does not define
Cause: (A) conviction of the participant for committing a felony under federal
law or in the law of the state in which such action occurred, (B) dishonesty in
the course of fulfilling the participant’s employment duties, (C) willful and
deliberate failure on the part of the participant to perform the participant’s
employment duties in any material respect, or (D) prior to a Change in Control,
such other events as shall be determined by the Committee.  The Committee shall,
unless otherwise provided in an Individual Agreement with the participant, have
the sole discretion to determine whether “Cause” exists, and its determination
shall be final.

(h)           “Change in Control” has the meaning set forth in Section 11(B).

(i)            “Change in Control Price” has the meaning set forth in Section
11(E).

(j)            “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.

A-1


--------------------------------------------------------------------------------


(k)           “Committee” means the Executive Compensation Committee of the
Board of the Company or any other committee or subcommittee authorized by the
Board to administer the Plan.

(l)            “Company” means Associated Estates Realty Corporation, an Ohio
corporation, or any successor corporation.

(m)          “Deferral Period” has the meaning set forth in Section 8(A).

(n)           “Deferred Shares” means an Award of the right to receive Shares at
the end of a specified deferral period granted pursuant to Section 8.

(o)           “Disability” means a permanent and total disability as defined in
Section 22(e)(3) of the Code.

(p)           “Dividend Equivalent” means a right, granted to a participant
under Section 9 hereof, to receive cash, Shares, other Awards or other property
equal in value to dividends paid with respect to a specified number of Shares,
or other periodic payments.

(q)           “Elective Deferral Period” has the meaning set forth in Section
8(B)(9).

(r)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(s)           “Fair Market Value” means, as of a given date (in order of
applicability): (i) the closing price of a Common Share on the principal
exchange on which the Common Shares are then trading, if any, on the day
immediately prior to such date, or if Common Shares were not traded on the day
previous to such date, then on the next preceding trading day during which a
sale occurred; or (ii) if Common Shares are not then traded on an exchange, the
mean between the closing representative bid and asked prices for Common Shares
on such date as reported by a national quotation system; or (iii) if Common
Shares are not traded on an exchange and not quoted on a national quotation
system, the mean between the closing bid and asked prices for Common Shares, on
such date, as determined in good faith by the Committee; or (iv) if Common
Shares are not publicly traded, the fair market value established by the
Committee acting in good faith and in accordance with the applicable
requirements of Code Section 409A and the regulations promulgated thereunder.

(t)            “Incentive Stock Option” means any Stock Option intended to be
and designated as, and that otherwise qualifies as, an “Incentive Stock Option”
within the meaning of Section 422 of the Code or any successor section thereto.

(u)           “Individual Agreement” means an employment or similar agreement
between a participant and the Company or one of its Subsidiaries or Affiliates.

(v)           “Minimum Deferral Period” has the meaning set forth in Section
8(B)(1).

(w)          “Minimum Holding Period” has the meaning set forth in Section
9(B)(1).

(x)            “Minimum Restriction Period” has the meaning set forth in Section
7(B)(5).

(y)           “Non-Employee Director” has the meaning set forth under Rule 16b-3
under the Exchange Act.

(z)            “Non-Qualified Stock Option” means any Stock Option that is not
an Incentive Stock Option.

A-2


--------------------------------------------------------------------------------


(aa)         “Option Agreement” has the meaning set forth in Section 5(B).

(bb)         “Other Share-Based Awards” means an Award granted pursuant to
Section 9 that is valued, in whole or in part, by reference to, or is otherwise
based on, Shares.

(cc)         “Outside Director” has the meaning set forth in Section 162(m) of
the Code and the regulations promulgated thereunder.

(dd)             “Plan” means the Associated Estates Realty Corporation 2008
Equity-Based Award Plan, as amended from time to time.

(ee)         “Potential Change in Control” has the meaning set forth in Section
11(D).

(ff)           “Restricted Shares” means an Award of Shares that is granted
pursuant to Section 7 and is subject to restrictions.

(gg)         “Restriction Period” has the meaning set forth in Section 7(B)(5).

(hh)         “Section 16 Participant” means a participant under the Plan who is
subject to Section 16 of the Exchange Act.

(ii)           “Separation from Service” has the meaning set forth in Section
10(B)(1)(C).

(jj)           “Share Appreciation Right” means an Award of a right to receive
an amount from the Company that is granted pursuant to Section 6.

(kk)         “Shares” means the Common Shares, without par value, of the
Company.

(ll)           “Specified Employee” has the meaning set forth in Section
10(B)(1)(D).

(mm)       “Stock Option” or “Option” means any option to purchase Shares
(including Restricted Shares and Deferred Shares, if the Committee so
determines) that is granted pursuant to Section 5.

(nn)         “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations (other than the last corporation in the unbroken chain) owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in that chain.

2.             Administration

The Plan shall be administered by the Committee.  The Committee shall consist of
not less than three directors of the Company.  It is intended that all members
of the Committee shall be independent directors, Outside Directors and
Non-Employee Directors; provided, however, that the formation and establishment
of the Committee and all actions taken by the Committee (or by any subcommittee
or any Committee member) shall be valid and effective even if it is determined
that one or more members of the Committee or any subcommittee does not or may
not qualify as an independent director, Outside Director or a Non-Employee
Director.  Those directors shall be appointed by the Board and shall serve as
the Committee at the pleasure of the Board.  The functions of the Committee
specified in the Plan shall be exercised by the Board if and to the extent that
no Committee exists that has the authority to so administer the Plan.

A-3


--------------------------------------------------------------------------------


The Committee shall have full power to interpret and administer the Plan and
full authority to select the individuals to whom Awards will be granted (other
than Awards to directors of the Company who are not executive officers, which
must be approved by the Board) and to determine the type and amount of any Award
to be granted to each participant (other than to a director who is not an
executive officer, which must be approved by the Board), the consideration, if
any, to be paid for any Award, the timing of each Award, the terms and
conditions of any Award granted under the Plan, and the terms and conditions of
the related agreements that will be entered into with participants.  As to the
selection of and grant of Awards to participants who are not executive officers
of the Company or any Subsidiary or Affiliate, or Section 16 Participants, the
Committee may delegate its responsibilities to members of the Company’s
management in any manner consistent with applicable law.

The Committee shall have the authority to adopt, alter and repeal such rules,
guidelines and practices governing the Plan as it shall, from time to time, deem
advisable; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any agreement relating thereto); to direct employees
of the Company or other advisors to prepare such materials or perform such
analyses as the Committee deems necessary or appropriate; and otherwise to
supervise the administration of the Plan.

Any interpretation or administration of the Plan by the Committee, and all
actions and determinations of the Committee, shall be final, binding and
conclusive on the Company, its shareholders, Subsidiaries, Affiliates, all
participants in the Plan, their respective legal representatives, successors and
assigns, and all persons claiming under or through any of them.  No member of
the Board or of the Committee or any delegate shall incur any liability for any
action taken or omitted, or any determination made, in good faith in connection
with the Plan. 

3.             Shares Subject to the Plan

A.    Aggregate Shares Subject to the Plan.  Subject to adjustment as provided
in Section 3(C), the total number of Shares reserved and available for Awards
under the Plan is 750,000.  Any Shares issued hereunder may consist, in whole or
in part, of authorized and unissued shares or treasury shares.

B.    Forfeiture or Termination of Awards of Shares.  If any Shares subject to
any Award granted hereunder are forfeited or an Award otherwise terminates or
expires without the issuance of Shares, the Shares subject to that Award shall
again be available for distribution in connection with future Awards under the
Plan as set forth in Section 3(A), unless the participant who had been awarded
those forfeited Shares or the expired or terminated Award has theretofore
received dividends or other benefits of ownership with respect to those Shares. 
For purposes hereof, a participant shall not be deemed to have received a
benefit of ownership with respect to those Shares by the exercise of voting
rights, or by the accumulation of dividends that are not realized because of the
forfeiture of those Shares or the expiration or termination of the related Award
without issuance of those Shares.

C.    Adjustment.  In the event of any merger, reorganization, consolidation,
recapitalization, share dividend, share split, combination of shares or other
change in corporate structure of the Company affecting the Shares, such
substitution or adjustment shall be made in the aggregate number of Shares
reserved for issuance under the Plan, in the number and option price of Shares
subject to outstanding options granted under the Plan, in the annual award
limit, in the number of Share Appreciation Rights granted under the Plan, in the
number of Shares underlying any Dividend Equivalent Rights granted under the
Plan will be based on,  and in the number of Shares subject to Restricted Share
Awards, Deferred Share Awards and any other outstanding Awards granted under the
Plan, but the number of Shares subject to any Award shall always be a whole
number.  The Committee, in its sole discretion, shall determine the kind of
securities or other property substituted and the amount of any substitution or
adjustment made, and the Committee’s determination shall be final, binding and
conclusive.  Any fractional Shares otherwise issuable in connection with such
substitution or adjustment shall be eliminated.  Notwithstanding the foregoing,
no substitution or adjustment shall be made which will result in an Award
becoming subject to the terms and conditions of Code Section 409A, unless agreed
upon by the Committee and the participant.

A-4


--------------------------------------------------------------------------------


D.    Annual Award Limit.  No participant may be granted Stock Options or other
Awards under the Plan with respect to an aggregate of more than 125,000 Shares
(subject to adjustment as provided in Section 3(C) hereof) during any calendar
year; provided, however, that in connection with the commencement of employment,
a participant may be granted Stock Options and Share Appreciation Rights with
respect to an aggregate of 100,000 Shares, which will not count against such
annual limit.

4.             Eligibility

Grants may be made from time to time to those officers, employees and directors
of the Company, a Subsidiary or an Affiliate who are designated by the Committee
in its sole and exclusive discretion.  Eligible persons may include, but shall
not necessarily be limited to, officers and directors of the Company and any
Subsidiary or Affiliate; however, Stock Options intended to qualify as Incentive
Stock Options shall be granted only to eligible persons while actually employed
by the Company, a Subsidiary or an Affiliate.  The Committee may grant more than
one Award to the same eligible person.  No Award shall be granted to any
eligible person during any period of time when such eligible person is on a
leave of absence.  Awards to be granted to directors, which may include members
of the Committee, must be approved and granted by the Board.

5.             Stock Options

A.    Grant.  Stock Options may be granted alone, in addition to or in tandem
with other Awards granted under the Plan or cash awards made outside the Plan. 
The Committee shall determine the individuals to whom, and the time or times at
which, grants of Stock Options will be made, the number of Shares purchasable
under each Stock Option, and the other terms and conditions of the Stock Options
in addition to those set forth in Sections 5(B) and 5(C). 

Stock Options granted under the Plan may be of two types which shall be
indicated on their face: (i) Incentive Stock Options and (ii) Non-Qualified
Stock Options.  Subject to Section 5(C), the Committee shall have the authority
to grant to any participant Incentive Stock Options, Non-Qualified Stock Options
or both types of Stock Options.

B.    Terms and Conditions.  A Stock Option granted under the Plan shall be
evidenced by an agreement (an “Option Agreement”), shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

(1)        Option Price.  The option price per share of Shares purchasable under
a Non-Qualified Stock Option or an Incentive Stock Option shall be determined by
the Committee at the time of grant and shall be not less than 100% of the Fair
Market Value of the Shares at the date of grant (or, with respect to an
Incentive Stock Option, 110% of the Fair Market Value of the Shares at the date
of grant in the case of a participant who at the date of grant owns Shares
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or its parent or Subsidiary corporations (as determined
under Sections 424(d), (e) and (f) of the Code)).

(2)        Option Term.  The term of each Stock Option shall be determined by
the Committee and may not exceed ten years from the date the Option is granted
(or, with respect to an Incentive Stock Option, five years in the case of a
participant who at the date of grant owns Shares possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or Subsidiary corporations (as determined under Sections 424(d), (e) and (f) of
the Code)).

A-5


--------------------------------------------------------------------------------


(3)        Exercise.  Stock Options shall be exercisable at such time or times
and shall be subject to such terms and conditions as shall be determined by the
Committee at or after grant and permitted by Code Section 409A or agreed upon in
writing by the Committee and the participant; but, except as provided in Section
5(B)(6) and Section 12, unless otherwise determined by the Committee at or after
grant, no Stock Option shall be exercisable prior to six months and one day
following the date of grant.  If any Stock Option is exercisable only in
installments or only after specified exercise dates, the Committee may waive, in
whole or in part, such installment exercise provisions, and may accelerate any
exercise date or dates, at any time at or after grant, based on such factors as
the Committee shall determine in its sole discretion; provided, however, the
Committee may not waive, without the participant’s consent, such installment
exercise provisions or accelerate any exercise dates with respect to a 409A
Award if doing so would result in any adverse tax consequences for the optionee
under Code Section 409A and the regulations promulgated thereunder.

(4)        Method of Exercise.  Subject to any installment exercise provisions
that apply with respect to any Stock Option, Code Section 409A and the
regulations promulgated thereunder, and Section 5(B)(3), a Stock Option may be
exercised in whole or in part, at any time during the Option period, by the
holder thereof giving to the Company written notice of exercise specifying the
number of Shares to be purchased.

That notice shall be accompanied by payment in full of the Option price of the
Shares for which the Stock Option is exercised, and the Committee shall
determine the acceptable form of consideration for exercising a Stock Option,
including the method of payment, either through the terms of the Option
Agreement or at the time of exercise of a Stock Option.  Acceptable forms of
consideration may include

(A)             cash;

(B)              check or wire transfer (denominated in U.S. Dollars);

(C)              subject to any conditions or limitations established by the
Committee, other Shares which (A) in the case of Shares acquired from the
Company (whether upon the exercise of a Stock Option or otherwise), have been
owned by the participant for more than six months on the date of surrender
(unless this condition is waived by the Committee), and (B) have a Fair Market
Value on the date of surrender equal to or greater than the aggregate exercise
price of the Shares as to which said Stock Option is being exercised (it being
agreed that the excess of the Fair Market Value over the aggregate exercise
price shall be refunded to the participant in cash);

(D)              subject to any conditions or limitations established by the
Committee, the Company withholding shares otherwise issuable upon exercise of a
Stock Option;

(E)              consideration received by the Company under a broker-assisted
sale and remittance program acceptable to the Committee;

(F)              such other consideration and method of payment for the issuance
of Shares to the extent permitted by applicable law; or

(G)              any combination of the foregoing methods of payment.

A-6


--------------------------------------------------------------------------------


No Shares shall be issued on an exercise of an Option until full payment has
been made.  Except in connection with the tandem award of Dividend Equivalent
Rights, a participant shall not have rights to dividends or any other rights of
a shareholder with respect to any Shares subject to an Option unless and until
the participant has given written notice of exercise, has paid in full for those
Shares, has given, if requested, the representation described in Section 14(A),
and those Shares have been issued to the participant.

(5)        Non-Transferability of Options.  No Stock Option shall be
transferable by any participant other than by will or by the laws of descent and
distribution or pursuant to a qualified domestic relations order (as defined in
the Code or the Employment Retirement Income Security Act of 1974, as amended)
except that, if so provided in the Option Agreement, the participant may
transfer the Option, other than an Incentive Stock Option, during the
participant’s lifetime to one or more members of the participant’s family, to
one or more trusts for the benefit of one or more of the participant’s family,
or to a partnership or partnerships of members of the participant’s family, or
to a charitable organization as defined in Section 501(c)(3) of the Code,
provided that the transfer would not result in the loss of any exemption under
Rule 16b-3 of the Exchange Act with respect to any Option.  The transferee of an
Option will be subject to all restrictions, terms and conditions applicable to
the Option prior to its transfer, except that the Option will not be further
transferable by the transferee other than by will or by the laws of descent and
distribution.

(6)        Termination of Employment

(A)          Termination by Death.  Subject to Sections 5(B)(3) and 5(C), if any
participant’s employment with the Company or any Subsidiary or Affiliate
terminates by reason of death, any Stock Option held by that participant shall
become immediately and automatically vested and exercisable.  If termination of
a participant’s employment is due to death, then any Stock Option held by that
participant may thereafter be exercised for a period of two years (or with
respect to an Incentive Stock Option, for a period of one year) (or such other
period as the Committee may specify at or after grant) from the date of death. 
Notwithstanding the foregoing, in no event will any Stock Option be exercisable
after the expiration of the option period of such Option.  The balance of the
Stock Option shall be forfeited if not exercised within two years (or one year
with respect to Incentive Stock Options).

(B)           Termination by Reason of Disability.  Subject to Sections 5(B)(3)
and 5(C), if a participant’s employment with the Company or any Subsidiary or
Affiliate terminates by reason of Disability, any Stock Option held by that
participant shall become immediately and automatically vested and exercisable. 
If termination of a participant’s employment is due to Disability, then any
Stock Option held by that participant may thereafter be exercised by the
participant or by the participant’s duly authorized legal representative if the
participant is unable to exercise the Option as a result of the participant’s
Disability, for a period of two years (or with respect to an Incentive Stock
Option, for a period of one year) (or such other period as the Committee may
specify at or after grant) from the date of such termination of employment; and
if the participant dies within that two year period (or such other period as the
Committee may specify at or after grant), any unexercised Stock Option held by
that participant shall thereafter be exercisable by the estate of the
participant (acting through its fiduciary) for the duration of the two-year
period from the date of that termination of employment.  Notwithstanding the
foregoing, in no event will any Stock Option be exercisable after the expiration
of the option period of such Option.  The balance of the Stock Option shall be
forfeited if not exercised within two years (or one year with respect to
Incentive Stock Options).

A-7


--------------------------------------------------------------------------------


(C)           Termination for Cause.  Unless otherwise determined by the
Committee at or after the time of granting any Stock Option, if a participant’s
employment with the Company or any Subsidiary or Affiliate terminates for Cause,
any unvested Stock Options will be forfeited and terminated immediately upon
termination and any vested Stock Options held by that participant shall
terminate 30 days after the date employment terminates.  Notwithstanding the
foregoing, in no event will any Stock Option be exercisable after the expiration
of the option period of such Option.  The balance of the Stock Option shall be
forfeited if not exercised within 30 days.

(D)          Other Termination.  Unless otherwise determined by the Committee at
or after the time of granting any Stock Option, if a participant’s employment
with the Company or any Subsidiary or Affiliate terminates for any reason other
than death, Disability, or for Cause all Stock Options held by that participant
shall terminate 90 days after the date employment terminates.  Notwithstanding
the foregoing, in no event will any Stock Option be exercisable after the
expiration of the option period of such Option.  The balance of the Stock Option
shall be forfeited if not exercised within 90 days.

(E)           Leave of Absence.  In the event a participant is granted a leave
of absence by the Company or any Subsidiary or Affiliate to enter military
service or because of sickness, the participant’s employment with the Company or
such Subsidiary or Affiliate will not be considered terminated, and the
participant shall be deemed an employee of the Company or such Subsidiary or
Affiliate during such leave of absence or any extension thereof granted by the
Company or such Subsidiary or Affiliate.  Notwithstanding the foregoing, in the
case of an Incentive Stock Option, a leave of absence of more than 90 days will
be viewed as a termination of employment unless continued employment is
guaranteed by contract or statute.

C.         Incentive Stock Options.  Notwithstanding Sections 5(B)(5) and (6),
an Incentive Stock Option shall be exercisable by (i) a participant’s authorized
legal representative (if the participant is unable to exercise the Incentive
Stock Option as a result of the participant’s Disability) only if, and to the
extent, permitted by Section 422 of the Code and (ii) by the participant’s
estate, in the case of death, or authorized legal representative, in the case of
Disability, no later than 10 years from the date the Incentive Stock Option was
granted (in addition to any other restrictions or limitations that may apply). 
Anything in the Plan to the contrary notwithstanding, no term or provision of
the Plan relating to Incentive Stock Options shall be interpreted, amended or
altered, nor shall any discretion or authority granted under the Plan be
exercised, so as to disqualify the Plan under Section 422 of the Code, or,
without the consent of the participants affected, to disqualify any Incentive
Stock Option under that Section 422 or any successor Section thereto.

D.    Buyout Provisions.  The Committee may at any time buy out for a payment in
cash, Shares, Deferred Shares or Restricted Shares, an Option previously
granted, based on such terms and conditions as the Committee shall establish and
agree upon with the participant, but (i) no such transaction involving a
Section 16 Participant shall be structured or effected in a manner that would
result in any liability on the part of the participant under Section 16(b) of
the Exchange Act or the rules and regulations promulgated thereunder, and
(ii) no such transaction may buy out or cancel outstanding Options or Share
Appreciation Rights in exchange for cash, Options, Share Appreciation Rights or
other Awards with an exercise price that is less than the exercise price of the
original Options or Share Appreciation Rights without shareholder approval.
Further, any such buy out shall comply with the requirements of Code
Section 409A and the regulations promulgated thereunder, unless otherwise agreed
upon in writing by the Committee and the participant.

A-8


--------------------------------------------------------------------------------


6.             Share Appreciation Rights

A.        Grant.  Share Appreciation Rights may be granted in connection with
all or any part of an Option, either concurrently with the grant of the Option
or, if the Option is a Non-Qualified Stock Option, by an amendment to the Option
at any time thereafter during the term of the Option.  Share Appreciation Rights
may be exercised in whole or in part at such times and under such conditions as
may be specified by the Committee in the participant’s Option Agreement;
provided, that no Share Appreciation Right granted in connection with all or any
part of an Option shall be exercisable for less than the Fair Market Value of
the underlying Common Shares as of the date of the original grant of the Option
unless such Share Appreciation Right or Option is a 409A Award, as provided for
in the applicable Award Agreement.

B.         Terms and Conditions.  The following terms and conditions will apply
to all Share Appreciation Rights that are granted in connection with Options:

(1)               Rights.  Share Appreciation Rights shall entitle the
participant, upon exercise of all or any part of the Share Appreciation Rights,
to surrender to the Company, unexercised, that portion of the underlying Option
relating to the same number of Shares as is covered by the Share Appreciation
Rights (or the portion of the Share Appreciation Rights so exercised) and to
receive in exchange from the Company an amount equal to the excess of (x) the
Fair Market Value, on the date of exercise, of the Shares covered by the
surrendered portion of the underlying Option over (y) the exercise price of the
Shares covered by the surrendered portion of the underlying Option.  The
Committee may limit the amount that the participant will be entitled to receive
upon exercise of the Share Appreciation Right as provided for in the applicable
Award Agreement.

(2)               Surrender of Option.  Upon the exercise of the Share
Appreciation Right and surrender of the related portion of the underlying
Option, the Option, to the extent surrendered, will not thereafter be
exercisable.  The underlying Option may provide that such Share Appreciation
Rights will be payable solely in cash.  The terms of the underlying Option shall
provide a specific method by which an alternative fair market value of the
Shares on the date of exercise shall be calculated, which shall be based on one
of the following:  (x) Fair Market Value of the Shares at the close of business
on the business day immediately preceding the day of exercise; (y) the highest
closing price of the Shares on the national exchange on which they have been
traded during the 30 days immediately preceding the Change in Control; or (z)
the greater of (x) and (y).

(3)               Exercise.  In addition to any further conditions upon exercise
that may be imposed by the Committee, the Share Appreciation Rights shall be
exercisable only to the extent that the related Option is exercisable, except
that in no event will a Share Appreciation Right held by a Section 16
Participant be exercisable within the first six months after it is awarded even
though the related Option is or becomes exercisable, and each Share Appreciation
Right will expire no later than the date on which the related Option expires.  A
Share Appreciation Right may be exercised only at a time when the Fair Market
Value of the Shares covered by the Share Appreciation Right exceeds the exercise
price of the Shares covered by the underlying Option.

(4)               Method of Exercise.  Share Appreciation Rights may be
exercised by the participant giving written notice of the exercise to the
Company, stating the number of Share Appreciation Rights the participant has
elected to exercise and surrendering the portion of the underlying Option
relating to the same number of Shares as the number of Share Appreciation Rights
elected to be exercised.

A-9


--------------------------------------------------------------------------------


(5)               Payment.  The manner in which the Company’s obligation arising
upon the exercise of the Share Appreciation Right will be paid will be
determined by the Committee and shall be set forth in the participant’s Option
Agreement.  The Committee may provide for payment in Shares or cash, or a fixed
combination of Shares or cash, or the Committee may reserve the right to
determine the manner of payment at the time the Share Appreciation Right is
exercised.  Shares issued upon the exercise of a Share Appreciation Right will
be valued at their Fair Market Value on the date of exercise.

7.             Restricted Shares

A.        Grant.  Restricted Shares may be issued alone, in addition to or in
tandem with other Awards under the Plan or cash awards made outside the Plan. 
The Committee shall determine the individuals to whom, and the time or times at
which, grants of Restricted Shares will be made, the number of Restricted Shares
to be awarded to each participant, the price (if any) to be paid by the
participant (subject to Section 7(B)), the date or dates upon which Restricted
Share Awards will vest, the period or periods within which those Restricted
Share Awards may be subject to forfeiture, and the other terms and conditions of
those Awards in addition to those set forth in Section 7(B).

The Committee may condition the grant of Restricted Shares upon the attainment
of specified performance goals or such other factors as the Committee may
determine in its sole discretion.

B.         Terms and Conditions.  Restricted Shares awarded under the Plan shall
be subject to the following terms and conditions and such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable.  A participant who receives a Restricted Share Award shall
not have any rights with respect to that Award, unless and until the participant
has executed an agreement evidencing the Award in the form approved from time to
time by the Committee, has delivered a fully executed copy thereof to the
Company, and has otherwise complied with the applicable terms and conditions of
that Award.

(1)               The purchase price (if any) for Restricted Shares shall be
determined by the Committee at the time of grant.

(2)               Awards of Restricted Shares must be accepted by executing a
Restricted Share Award agreement and paying the price (if any) that is required
under Section 7(B)(1).

(3)               Each participant receiving a Restricted Share Award shall be
issued a stock certificate in respect of those Restricted Shares.  The
certificate shall be registered in the name of the participant and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to the Award.

(4)               The Committee shall require that the stock certificates
evidencing the Restricted Shares be held in custody by the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any
Restricted Shares Award, the participant shall have delivered to the Company a
stock power, endorsed in blank, relating to the Shares covered by that Award.

(5)               Subject to the provisions of this Plan and the Restricted
Share Award agreement, during a period set by the Committee commencing with the
date of any Award (the “Restriction Period”), the participant shall not be
permitted to sell, transfer, pledge, assign or otherwise encumber the Restricted
Shares covered by that Award.  The Restriction Period shall not be less than six
months and one day in duration (“Minimum Restriction Period”) unless otherwise
determined by the Committee at the time of grant.  Subject to these limitations
and the Minimum Restriction Period requirement, the Committee, in its sole
discretion, may provide for the lapse of restrictions in installments and may
accelerate or waive restrictions, in whole or in part, based on service,
performance or such other factors and criteria as the Committee may determine in
its sole discretion.

A-10


--------------------------------------------------------------------------------


(6)               Except as provided in this Section 7(B)(6) and Sections
7(B)(5) and 7(B)(7), the participant shall have, with respect to the Restricted
Shares awarded, all of the rights of a shareholder of the Company, including the
right to vote the Shares and the right to receive any dividends.  The Committee,
in its sole discretion, as determined at the time of Award, may permit or
require the payment of cash dividends to be deferred and subject to forfeiture
and, if the Committee so determines, reinvested, subject to Section 14(f), in
additional Restricted Shares to the extent Shares are available under Section 3,
or otherwise reinvested.  Unless the Committee or Board determines otherwise,
Share dividends issued with respect to Restricted Shares shall be treated as
additional Restricted Shares that are subject to the same restrictions and other
terms and conditions that apply to the Shares with respect to which such
dividends are issued.

(7)               No Restricted Shares shall be transferable by a participant
other than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order (as defined in the Code or the Employee
Retirement Income Security Act of 1974, as amended) except that, if so provided
in the Restricted Shares Agreement, the participant may transfer the Restricted
Shares, during the participant’s lifetime to one or more members of the
participant’s family, to one or more trusts for the benefit of one or more of
the participant’s family, to a partnership or partnerships of members of the
participant’s family, or to a charitable organization as defined in Section
501(c)(3) of the Code, provided that the transfer would not result in the loss
of any exemption under Rule 16b-3 of the Exchange Act with respect to any
Restricted Shares.  The transferee of Restricted Shares will be subject to all
restrictions, terms and conditions applicable to the Restricted Shares prior to
its transfer, except that the Restricted Shares will not be further transferable
by the transferee other than by will or by the laws of descent and distribution.

(8)               Unless otherwise determined by the Committee at or after the
time of granting any Restricted Shares, if a participant’s employment with the
Company or any Subsidiary or Affiliate terminates by reason of death, any
Restricted Shares held by that participant shall thereafter vest and any
restriction shall lapse.

(9)               Unless otherwise determined by the Committee at or after the
time of granting any Restricted Shares, if a participant’s employment with the
Company or any Subsidiary or Affiliate terminates by reason of Disability, any
Restricted Shares held by that participant shall thereafter vest and any
restriction shall lapse.

(10)             Unless otherwise determined by the Committee at or after the
time of granting any Restricted Shares, if a participant’s employment with the
Company or any Subsidiary or Affiliate terminates for any reason other than
death or Disability, the Restricted Shares held by that participant that are
unvested or subject to restriction at the time of termination shall thereupon be
forfeited.

A-11


--------------------------------------------------------------------------------


C.         Minimum Value.  In order to better ensure that Award payments
actually reflect the performance of the Company and service of the participant,
the Committee may provide, in its sole discretion, for a tandem
performance-based or other award designed to guarantee a minimum value, payable
in cash or Shares, to the recipient of a Restricted Share Award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.

8.             Deferred Shares

A.        Grant.  Deferred Shares may be awarded alone, in addition to or in
tandem with other Awards granted under the Plan or cash awards made outside the
Plan.  The Committee shall determine the individuals to whom, and the time or
times at which, Deferred Shares shall be awarded, the number of Deferred Shares
to be awarded to any participant, the duration of the period (the “Deferral
Period”) during which, and the conditions under which, receipt of the Shares
will be deferred, and the other terms and conditions of the Award in addition to
those set forth in Section 8(B).

The Committee may condition the grant of Deferred Shares upon the attainment of
specified performance goals or such other factors as the Committee shall
determine in its sole discretion.

B.         Terms and Conditions.  Deferred Share Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

(1)               The purchase price for Deferred Shares shall be determined at
the time of grant by the Committee.  Subject to the provisions of the Plan and
the Award agreement referred to in Section 8(B)(10), Deferred Share Awards may
not be sold, assigned, transferred, pledged or otherwise encumbered during the
Deferral Period.  At the expiration of the Deferral Period (or the Elective
Deferral Period referred to in Section 8(B)(9), where applicable), share
certificates shall be delivered to the participant, or the participant’s legal
representative, for the Shares covered by the Deferred Share Award.  The
Deferral Period applicable to any Deferred Share Award shall not be less than
six months and one day (“Minimum Deferral Period”).

(2)               To the extent a Deferred Share Award is a 409A Award, the
Committee will grant the Award in a manner as to comply with the requirements of
Code Section 409A and the regulations promulgated thereunder and in accordance
with Section 10(B).

(3)               Unless otherwise determined by the Committee at grant, amounts
equal to any dividends declared during the Deferral Period with respect to the
number of Shares covered by a Deferred Share Award will be paid to the
participant currently, or deferred and deemed to be reinvested in additional
Deferred Shares, or otherwise reinvested, all as determined by the Committee, in
its sole discretion, at the time of the Award.

(4)               No Deferred Shares shall be transferable by a participant
other than by will or by the laws of descent and distribution or pursuant to a
qualified domestic relations order (as defined in the Code or the Employee
Retirement Income Security Act of 1974, as amended) except that, if so provided
in the Deferred Shares Agreement, the participant may transfer the Deferred
Shares during the participant’s lifetime to one or more members of the
participant’s family, to one or more trusts for the benefit of one or more of
the participant’s family, to a partnership or partnerships of members of the
participant’s family, or to a charitable organization as defined in Section
501(c)(3) of the Code, provided that  the transfer would not result in the loss
of any exemption under Rule 16b-3 of the Exchange Act with respect to any
Deferred Shares.  The transferee of Deferred Shares will be subject to all
restrictions, terms and conditions applicable to the Deferred Shares prior to
its transfer, except that the Deferred Shares will not be further transferable
by the transferee other than by will or by the laws of descent and distribution.

A-12


--------------------------------------------------------------------------------


(5)               Unless otherwise determined by the Committee at the time of
granting any Deferred Shares, if a participant’s employment by the Company or
any Subsidiary or Affiliate terminates by reason of death, any Deferred Shares
held by such participant shall thereafter vest or any restriction shall lapse,
and the participant’s representative shall receive the Deferred Shares in one
lump sum within 10 business days following such death.

(6)               Unless otherwise determined by the Committee at the time of
granting any Deferred Shares, if a participant’s employment by the Company or
any Subsidiary or Affiliate terminates by reason of Disability, any Deferred
Shares held by such participant shall thereafter vest or any restriction lapse,
and the participant or the participant’s representative shall receive the
Deferred Shares in one lump sum within 10 business days following such
Disability.  A determination of Disability shall be made by the Committee.

(7)               Unless otherwise determined by the Committee at or after the
time of granting any Deferred Share Award, if a participant’s employment by the
Company or any Subsidiary or Affiliate terminates for any reason other than
death or Disability, all Deferred Shares held by such participant which are
unvested or subject to restriction shall thereupon be forfeited.

(8)               Based on service, performance or such other factors or
criteria as the Committee may determine, the Committee may, at or after grant,
accelerate the vesting of all or any part of any Deferred Share Award, subject
in all cases to the Minimum Deferral Period requirement.

(9)               A participant may elect to further defer receipt of a Deferred
Share Award (or an installment of an Award) for a specified period or until a
specified event (the “Elective Deferral Period”), subject in each case to the
Committee’s approval, the terms of this Section 8, and such other terms as are
determined by the Committee, all in its sole discretion, and in compliance with
the terms and conditions of Code Section 409A and the regulations promulgated
thereunder.  Subject to any exceptions approved by the Committee, such election
must be made at least 12 months prior to the date the Deferral Period is set to
expire and the Elective Deferral Period must be for a period of at least five
years from the date the Deferral Period is set to expire, except to the extent
the holder of a Deferred Share becomes entitled to receive the underlying Shares
due to death or Disability.

(10)             Each such Award shall be confirmed by, and subject to the terms
of, a Deferred Share Award agreement evidencing the Award in the form approved
from time to time by the Committee.

C.       Minimum Value Provisions.  In order to better ensure that Award
payments actually reflect the performance of the Company and service of the
participant, the Committee may provide, in its sole discretion, for a tandem
performance-based or other Award designed to guarantee a minimum value, payable
in cash or Shares to the recipient of a Deferred Share Award, subject to such
performance, future service, deferral and other terms and conditions as may be
specified by the Committee.

9.             Other Share-Based Awards

A.      Grant.  Other Awards of Shares and other Awards that are valued, in
whole or in part, by reference to, or are otherwise based on, Shares, including,
without limitation, performance shares, convertible preferred shares,
convertible debentures, exchangeable securities, dividend equivalent rights and
Share Awards or options valued by reference to Book Value or Subsidiary
performance, may be granted alone, in addition to or in tandem with other Awards
granted under the Plan or cash awards made outside the Plan.

A-13


--------------------------------------------------------------------------------


At the time the Shares or Other Share-Based Awards are granted, the Committee
shall determine the individuals to whom and the time or times at which such
Shares or Other Share-Based Awards shall be awarded, the number of Shares to be
used in computing an Award or which are to be awarded pursuant to such Awards,
the consideration, if any, to be paid for such Shares or Other Share-Based
Awards, and all other terms and conditions of the Awards in addition to those
set forth in Section 9(B).  The Committee will also have the right, at its sole
discretion, to settle such Awards in Shares, Restricted Shares or cash in an
amount equal to the Fair Market Value of the Shares or Other Share-Based Awards
at the time of settlement. 

                    The provisions of Other Share-Based Awards need not be the
same with respect to each participant.

B.       Terms and Conditions.  Other Share-Based Awards shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

(1)               Subject to the provisions of this Plan and the Award agreement
referred to in Section 9(B)(5) below, Shares awarded or subject to Awards made
under this Section 9 may not be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date on which the Shares are issued, or, if
later, the date on which any applicable restriction, performance, holding or
deferral period or requirement is satisfied or lapses.  All Shares or Other
Share-Based Awards granted under this Section 9 shall be subject to a minimum
holding period (including any applicable restriction, performance and/or
deferral periods) of six months and one day (“Minimum Holding Period”).

(2)               Subject to the provisions of this Plan and the Award agreement
and unless otherwise determined by the Committee at the time of grant, the
recipient of an Other Share-Based Award shall be entitled to receive, currently
or on a deferred basis, interest or dividends or interest or dividend
equivalents with respect to the number of Shares covered by the Award, as
determined at the time of the Award by the Committee, in its sole discretion,
and the Committee may provide that such amounts (if any) shall be deemed to have
been reinvested in additional Shares or otherwise reinvested.

(3)               Subject to the Minimum Holding Period, any Other Share-Based
Award and any Shares covered by any such Award shall vest or be forfeited to the
extent, at the times and subject to the conditions, if any, provided in the
Award agreement, as determined by the Committee in its sole discretion subject,
if applicable, to the provisions of Code Section 409A and the regulations
promulgated thereunder.

(4)               In the event of the participant’s Disability or death, or in
cases of special circumstances, the Committee may, in its sole discretion,
waive, in whole or in part, any or all of the remaining limitations imposed
hereunder or under any related Award agreement (if any) with respect to any part
or all of any Award under this Section 9, provided that the Minimum Holding
Period requirement may not be waived, except in case of a participant’s death. 
Notwithstanding the foregoing, the Committee may not waive, in whole or in part,
any remaining limitations imposed with respect to any Award if such waiver
results in an Award’s failure to comply with the requirements of Code Section
409A and the regulations promulgated thereunder, unless agreed upon in writing
by the Committee and the participant.

(5)               Each Award shall be confirmed by, and subject to the terms of,
an agreement or other instrument evidencing the Award in the form approved from
time to time by the Committee, the Company and the participant.

A-14


--------------------------------------------------------------------------------


(6)               Shares (including securities convertible into Shares) issued
on a bonus basis under this Section 9 shall be issued for no cash
consideration.  Shares (including securities convertible into Shares) purchased
pursuant to a purchase right awarded under this Section 9 shall bear a price of
at least 85% of the Fair Market Value of the Shares on the date of grant.  The
purchase price of such Shares, and of any Other Share-Based Award granted
hereunder, or the formula by which such price is to be determined, shall be
fixed by the Committee at the time of grant.

(7)               In the event that any “derivative security,” as defined in
Rule 16a-1(c) (or any successor thereto) promulgated by the Securities and
Exchange Commission under Section 16 of the Exchange Act, is awarded pursuant to
this Section 9 to any Section 16 Participant, such derivative security shall not
be transferable other than by will or by the laws of descent and distribution.

C.       Dividend Equivalent Rights.  A Dividend Equivalent Right is an Award
entitling the recipient to receive credits based on cash distributions that
would have been paid on the Shares specified in the Dividend Equivalent Right
(or other Award to which it relates) if such Shares had been issued to and held
by the recipient.  A Dividend Equivalent Right may be granted hereunder to any
participant as a component of another Award or as a freestanding award.

(1)               Terms And Conditions.  In addition to the terms and conditions
set forth in Section 9(B), Dividend Equivalent Rights shall be subject to the
following additional terms and conditions.  Dividend Equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently or may be deemed to
be reinvested in additional Shares, which may thereafter accrue additional
dividend equivalents.  Any such reinvestment shall be at Fair Market Value on
the date of reinvestment.  Dividend Equivalent Rights may be settled in cash or
Shares or a combination thereof, in a single installment or installments, all
determined in the sole discretion of the Committee.  A Dividend Equivalent Right
granted as a component of another Award may provide that such Dividend
Equivalent Right shall be settled upon exercise, settlement, or payment of, or
lapse of restrictions on, such other award, and that such Dividend Equivalent
Right shall expire or be forfeited or annulled under the same conditions as such
other award.  A Dividend Equivalent Right granted as a component of another
Award may also contain terms and conditions different from such other Award.

(2)               Interest Equivalents.  Any Award under this Plan that is
settled in whole or in part in cash on a deferred basis may provide in the Award
Agreement for interest equivalents to be credited with respect to such cash
payment.  Interest equivalents may be compounded and shall be paid upon such
terms and conditions as may be specified by the grant.

(3)               Termination of Employment.  Except as may otherwise be
provided by the Committee either in the Award Agreement or in writing after the
Award Agreement is issued, a participant’s rights in all Dividend Equivalent
Rights or interest equivalents (other than any accrued but unpaid Dividend
Equivalent Rights or interest equivalents) shall automatically terminate upon
the date that a participant’s employment with the Company or any Subsidiary or
Affiliate terminates for any reason other than death or Disability.  Any accrued
but unpaid Dividend Equivalent Rights or interest equivalents shall be paid in
one lump sum amount by the Company within 90 days after the termination of the
participant’s employment with the Company or any Subsidiary or Affiliate.

A-15


--------------------------------------------------------------------------------


10.          Form and Timing of Payment Under Awards; Deferrals

A.       Form and Timing of Payment.  Subject to the terms of the Plan and any
applicable Award Agreement (as may be amended pursuant to Section 12 hereof),
payments to be made by the Company, a Subsidiary or Affiliate upon the exercise
of an Option or other Award or settlement of an Award may be made in such forms
as the Committee shall determine, including, without limitation, cash, Shares,
other Awards or other property, and may be made in a single payment or transfer,
in installments, or on a deferred basis; provided, however that settlement in
other than Shares or payments on a deferred basis must be authorized by the
applicable Award Agreement.  The settlement of any Award may be accelerated and
cash paid in lieu of Shares in connection with such settlement; provided,
however that settlement in cash must be authorized by the applicable Award
Agreement.  The acceleration of any Award that does not result in a cash
settlement must also be authorized by the applicable Award Agreement. 
Installment or deferred payments may be required by the Committee or permitted
at the election of the participant on terms and conditions approved by the
Committee, including without limitation the ability to defer awards pursuant to
any deferred compensation plan maintained by the Company, a Subsidiary or
Affiliate.  Payments may include, without limitation, provisions for the payment
or crediting of a reasonable interest rate on installment or deferred payments
or the grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Shares.

B.        Certain Limitations on Awards to Ensure Compliance with Code Section
409A.

(1)               409A Awards and Deferrals.  Other provisions of the Plan
notwithstanding, the terms of any 409A Award, including any authority of the
Company or the Committee and rights of the participant with respect to the 409A
Award, shall be limited to those terms permitted under Code Section 409A and the
regulations promulgated thereunder.  The following rules will apply to 409A
Awards:

(A)    If a participant is permitted to elect to defer an Award or any payment
under an Award, such election shall be permitted only at times in compliance
with Code Section 409A and the regulations promulgated thereunder;

(B)    The Company shall have no authority to accelerate or delay distributions
relating to 409A Awards in excess of the authority permitted under Code Section
409A and the regulations promulgated thereunder;

(C)    Any distribution of a 409A Award triggered by a Participant’s termination
of employment shall be made only at the time that the Participant has had a
“Separation from Service” within the meaning of Code Section 409A (or at such
earlier time preceding a termination of employment that there occurs another
event triggering a distribution under the Plan or the applicable Award Agreement
in compliance with Code Section 409A and the regulations promulgated
thereunder);

(D)    Any distribution of a 409A Award to a “Specified Employee,” as determined
under Code Section 409A, after Separation from Service, shall occur at the
expiration of the six-month period following said Specified Employee’s
Separation from Service.  In the case of installment payments, this six-month
delay shall not affect the timing of any installment otherwise payable after the
six-month delay period; and In the case of any distribution of a 409A Award, the
time and form of payment for such distribution will be specified in the Award
Agreement; provided that, if the time and form of payment for such distribution
is not otherwise specified in the Plan or an Award Agreement or other governing
document, the distribution shall be made in one lump sum amount on March 15 in
the calendar year following the calendar year at which the settlement of the
Award is specified to occur, any applicable restriction lapses, or there is no
longer a substantial risk of forfeiture applicable to such amounts.

A-16


--------------------------------------------------------------------------------


(2)               Distribution upon Vesting.  In the case of any Award providing
for a distribution upon the lapse of a substantial risk of forfeiture, the time
and form of payment for such distribution will be specified in the Award
Agreement; provided that, if the timing and form of payment of such distribution
is not otherwise specified in the Plan or an Award Agreement or other governing
document, the distribution shall be made in one lump sum amount on March 15 of
the calendar year following the calendar year in which the substantial risk of
forfeiture lapses.

(3)               Scope and Application of this Provision.  For purposes of the
Plan, references to a term or event (including any authority or right of the
Company, the Committee or a participant) being “permitted” under Code Section
409A means that the term or event will not cause the participant to be deemed to
be in constructive receipt of compensation relating to the 409A Award prior to
the distribution of cash, shares or other property or to be liable for payment
of interest or a tax penalty under Code Section 409A.

(4)               Interpretation.  If and to the extent that any provision of an
Award is required or intended to comply with Code Section 409A, such provision
shall be administered and interpreted in a manner consistent with the
requirements of Code Section 409A.  If and solely to the extent that any such
provision of an Award as currently written would conflict with or result in
adverse consequences to a participant under Code Section 409A, the Committee
shall have the authority, without the consent of the participant, to administer
such provision and to amend the Award with respect to such provision to the
extent the Committee deems necessary for the purposes of avoiding any portion of
the Shares or amounts to be delivered to the participant being subject to
additional income or other taxes under Code Section 409A.

11.          Change In Control Provision

A.        Impact of Event.  Notwithstanding any other provisions hereof or in
any agreement to the contrary, in the event of:  (1) a “Change in Control” as
defined in Section 11(B), (2) a “409A Change in Control” as defined in Section
11(C) or (3) a “Potential Change in Control” as defined in Section 11(D), the
following acceleration and valuation provisions shall apply:

(1)               Any Stock Options awarded under the Plan not previously
exercisable and vested shall become fully exercisable and vested;

(2)               Any Share Appreciation Rights shall become immediately
exercisable;

(3)               The restrictions applicable to any Restricted Share Awards,
Deferred Shares and Other Share-Based Awards shall lapse and such Shares and
Awards shall be deemed fully vested; and

(4)               Subject to Section 3(C) and unless otherwise determined by the
Committee in its sole discretion at or after grant but prior to (A) any Change
in Control or Potential Change in Control, each outstanding Award (other than a
409A Award), in each case to the extent vested, shall be cashed out (and such
Award terminated) by paying the participant an amount equal to the excess, if
any, of the “Change in Control Price” as defined in Section 11(E) as of the date
such Change in Control or such Potential Change in Control is determined to have
occurred over the exercise price or other purchase price, if any, payable by the
participant with respect to such Award or (B) any 409A Change in Control, each
outstanding 409A Award, in each case to the extent vested, shall be cashed out
(and such 409A Award terminated) by paying the participant an amount equal to
the excess, if any, of the Change in Control Price as of the date such 409A
Change in Control is determined to have occurred over the exercise price or
other purchase price, if any, payable by the participant with respect to such
409A Award.  A 409A Award may be cashed out upon a Potential Change in Control
or a Change in Control that does not constitute a 409A Change in Control only
with the written consent of the Company and the participant.

A-17


--------------------------------------------------------------------------------


B.         Definition of Change in Control.  For purposes of Section 11(A), a
“Change in Control” means the occurrence of any of the following:  (i) the Board
or shareholders of the Company approve a consolidation or merger in which the
Company is not the surviving corporation, the sale of substantially all of the
assets of the Company, or the liquidation or dissolution of the Company; (ii)
any person or other entity (other than the Company or a Subsidiary or any
Company employee benefit plan (including any trustee of any such plan acting in
its capacity as trustee)) purchases any Shares (or securities convertible into
Shares) pursuant to a tender or exchange offer without the prior consent of the
Board, or becomes the beneficial owner of securities of the Company representing
20% or more of the voting power of the Company’s outstanding securities; or
(iii) during any two-year period, individuals who at the beginning of such
period constitute the entire Board cease to constitute a majority of the Board,
unless the election or the nomination for election of each new director is
approved by at least two-thirds of the directors then still in office who were
directors at the beginning of that period.

C.         Definition of 409A Change in Control.  For purposes of Section 11(A),
a “409A Change in Control” means the date on which any one of the following
occurs:  (i) any one person, or more than one person acting as a group (as
determined under Code Section 409A and the regulations promulgated thereunder),
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 30% or more of the total voting power of the stock of the
Company; or (ii) a majority of members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; or (iii) any one person, or more than one person acting as a group (as
determined under Code Section 409A and the regulations promulgated thereunder),
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company; or (iv) any one person, or
more than one person acting as a group (as determined under Code Section 409A
and the regulations thereunder), acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the Company before such acquisition or acquisitions.  For this
purpose, “gross fair market value” means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets

D.         Definition of Potential Change in Control.  For purposes of Section
11(A), a “Potential Change in Control” means the happening of any one of the
following:

(1)               The approval by the shareholders of the Company of an
agreement by the Company, the consummation of which would result in a Change in
Control of the Company as defined in Section 11(B); or

(2)               The acquisition of beneficial ownership, directly or
indirectly, by any entity, person or group (other than the Company or a
Subsidiary or any Company employee benefit plan (including any trustee of any
such plan acting in its capacity as trustee)) of securities of the Company
representing 5% or more of the combined voting power of the Company’s
outstanding securities and the adoption by the Board of a resolution to the
effect that a Potential Change in Control of the Company has occurred for
purposes of this Plan.

A-18


--------------------------------------------------------------------------------


E.         Change in Control Price.  For purposes of this Section 11, “Change in
Control Price” means the highest price per share paid in any transaction
reported on the New York Stock Exchange Composite Index (or, if the Shares are
not then traded on the New York Stock Exchange, the highest price paid as
reported for any national exchange on which the Shares are then traded) or paid
or offered in any bona fide transaction related to a Change in Control, 409A
Change in Control or Potential Change in Control of the Company, at any time
during the 30-day period immediately preceding the occurrence of the Change in
Control or 409A Change in Control (or, when applicable, the occurrence of the
Potential Change in Control event), in each case as determined by the Committee.

12.          Amendments and Termination

The Board may at any time, amend, alter or discontinue the Plan, but no such
amendment, alteration or discontinuation shall be made that would (i) impair the
rights of a participant under an Award theretofore granted, without the
participant’s consent or (ii) require shareholder approval under any applicable
law or regulation (including any applicable regulation of an exchange on which
the Shares are traded), unless such shareholder approval is received.  The
Company shall submit to the shareholders of the Company, for their approval, any
amendments to the Plan required pursuant to Section 162(m) of the Code or any
material revisions to the Plan so long as such approval is required by law or
regulation (including any applicable regulation of an exchange on which the
Shares are traded).

The Committee may at any time, in its sole discretion, amend the terms of any
Award, but (i) no such amendment shall be made that would impair the rights of a
participant under an Award theretofore granted, without the participant’s
consent; (ii) no such amendment shall be made that would make the applicable
exemptions provided by Rule 16b-3 under the Exchange Act unavailable to any
Section 16 Participant holding the Award without the participant’s consent and
(iii) no such amendment shall be made if it would reduce the exercise price of a
Stock Option or reduce the purchase price, if any, of the Shares that are
subject to the Award, unless such Amendment is in accordance with Section 3(C).

Subject to the above provisions, the Board shall have all necessary authority to
amend the Plan, clarify any provision or to take into account changes in
applicable securities and tax laws and accounting rules, as well as other
developments.

13.          Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payment not yet made to a participant by the
Company, nothing contained herein shall give that participant any rights that
are greater than those of a general creditor of the Company.

14.          General Provisions

A.        The Committee may require each participant acquiring Shares pursuant
to an Award under the Plan to represent to and agree with the Company in writing
that the participant is acquiring the Shares without a view to distribution
thereof.  The certificates for any such Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.

All Shares or other securities delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Shares are then listed,
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be put on any certificate for any such Shares to make
appropriate reference to those restrictions.

A-19


--------------------------------------------------------------------------------


B.         Nothing contained in this Plan shall prevent the Board from adopting
other or additional compensation arrangements, subject to shareholder approval
if such approval is required, and such arrangements may be either generally
applicable or applicable only in specific cases.

C.         Neither the adoption of the Plan, nor its operation, nor any document
describing, implementing or referring to the Plan, or any part thereof, shall
confer upon any participant under the Plan any right to continue in the employ,
or as a director, of the Company or any Subsidiary or Affiliate, or shall in any
way affect the right and power of the Company or any Subsidiary or Affiliate to
terminate the employment, or service as a director, of any participant under the
Plan at any time with or without assigning a reason therefore, to the same
extent as the Company or any Subsidiary or Affiliate might have done if the Plan
had not been adopted.

D.         For purposes of this Plan, a transfer of a participant between the
Company and any Subsidiary or Affiliate shall not be deemed a termination of
employment.

E.         No later than the date as of which an amount first becomes includable
in the gross income of the participant for federal income tax purposes with
respect to any Award under the Plan, the participant shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
federal, state or local taxes or other items of any kind required by law to be
withheld with respect to that amount.  Subject to the following sentence, unless
otherwise determined by the Committee, withholding obligations may be settled
with Shares, including unrestricted Shares previously owned by the participant
or Shares that are part of the Award that gives rise to the withholding
requirement.  Notwithstanding the foregoing, any right by a Section 16
Participant to elect to settle any tax withholding obligation with Shares that
are part of an Award must be set forth in the agreement evidencing that Award or
be approved by the Committee in its sole discretion.  The obligations of the
Company under the Plan shall be conditional on those payments or arrangements
and the Company and its Subsidiaries and Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment of
any kind otherwise payable to the participant.

F.         The actual or deemed reinvestment of dividends or dividend
equivalents in additional Restricted Shares (or in Deferred Shares or other
types of Awards) at the time of any dividend payment shall be permissible only
if sufficient Shares are available under Section 3 for reinvestment (taking into
account then outstanding Stock Options).

G.         The Plan, all Awards made and actions taken thereunder and any
agreements relating thereto shall be governed by and construed in accordance
with the laws of the State of Ohio.

H.         All agreements entered into with participants pursuant to the Plan
shall be subject to the Plan.

I.          The provisions of Awards need not be the same with respect to each
participant.

15.          Shareholder Approval; Effective Date of Plan

The Plan was adopted by the Board on March 14, 2008 and is subject to approval
by the holders of the Company’s outstanding Shares, in accordance with
applicable law.  If the Plan is not so approved within twelve (12) months after
the date the Plan is adopted by the Board, the Plan and any Grants made
hereunder shall be null and void.  However, if the Plan is so approved, no
further shareholder approval shall be required with respect to the granting of
Awards pursuant to the Plan.

16.          Term of Plan

No Award shall be granted pursuant to the Plan on or after May 7, 2018, but
Awards granted prior to that date may extend beyond that date.


A-20


--------------------------------------------------------------------------------